DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 4-5, 7-9, 11-12, 15-17, and 19-20 are pending.
Claims 5 and 11-12 are withdrawn from further consideration as being directed to non-elected inventions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 7-9, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0130021 to Lundgard et al. cited in previous Office action (herein Lundgard) in view of U.S. Pre-grant Publication 2007/0036982 to Perez et al., cited in Information Disclosure Statement filed December 5, 2016 (herein Perez), 2K Waterborne Epoxy Systems: Technology Overview and New Developments by Rufo et al. cited in previous Office action (herein Rufo), and U.S. Pre-grant Publication 2009/0136737 to Ring et al. cited in previous Office action (herein Ring).
Regarding claim 4, Lundgard teaches a coating composition that comprises an aqueous dispersion corresponding to the waterborne polyolefin dispersion recited in the instant claims comprising a base polymer analogous to the base polymer (i) recited in instant claim 4, a polymeric 
Lundgard is silent as to the epoxy layer being a fusion bonded epoxy layer, the water dispersed epoxy resin being a greater than type 1 solid resin, the particle size of the powder coating, and the method by which the powder coating is formed.
Regarding the epoxy layer, Perez teaches a coated article that comprises a metal substrate, a layer of epoxy, and an overcoating layer comprising a combination of polyolefin and epoxy resins 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy layer of Lundgard to be the fusion bonded epoxy layer with the thickness taught by Perez because the epoxy layer strongly bonds to the metal substrate and the coating composition strongly bonds to the epoxy layer so that no adhesive is needed (paragraph 0045).
Regarding the water dispersed epoxy resin, Rufo teaches that Type II epoxy systems are based on solid epoxy resin dispersions (page 2, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water-dispersed epoxy resin of Lundgard to be the Type II resin taught by Rufo because Type II systems offer improved impact resistance and longer pot life (page 4, top) as opposed to the lower flexibility and low impact resistance of Type I systems (page 3, top).
Regarding the powder coating particle size, Ring teaches a powder coating material that is put through a grinding-classification or agglomeration process (abstract) that can be produced via an aqueous dispersion (paragraphs 0045-0047).  Ring teaches that the powders of the coating material have a d(v,90) of from 7 µm to 120 µm (paragraph 0020) meaning that 90% of the particles have a particle size within that range.  This range overlaps the claimed range of particle size.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Ring also teaches that the particle size distribution obtained is narrow (paragraph 0057) in which [d(s,90)/d(s,10)]2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particles of Lundgard to have the size distribution taught by Ring because it improves handling and application properties (paragraph 0016).
Regarding claim 7, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
As discussed above, Lundgard teaches that the coating composition can comprise a crosslinker (paragraph 0070) which can be an epoxy resin (paragraph 0074) that is water dispersed (paragraph 0075).  Lundgard teaches that the coating composition contains a stabilizing agent to promote aqueous dispersion (paragraph 0034).  Lundgard teaches that the stabilizing agent can be a polymeric stabilizing agent such as ethylene-acrylic acid or ethylene-methacrylic acid copolymers like PRIMACOR 5980i (paragraph 0037).  Lundgard also teaches that the stabilizing agent can include surfactants including anionic surfactants (paragraph 0039).  Examiner notes that the instant specification lists an anionic surfactant as the stabilizing agent used in the epoxy dispersion of the instant inventive examples (instant specification, page 28, lines 5-6).  While Lundgard doesn’t teach that the stabilizing agent is present as part of an epoxy resin dispersion, it would be present in an aqueous dispersion (the total coating dispersion) with an epoxy resin, and would therefore serve the same purpose.
Regarding claim 8, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Other than Rufo’s general teaching that Type II epoxy systems improve impact resistance, Lundgard, Perez, and Rufo are silent as to the impact resistance and damage tolerance of the coating system.
However, Lundgard as modified by Perez and Rufo as discussed above has the same layer structure and composition as the instant invention and is cured at conditions similar to that of the instant invention.  Examiner notes that Lundgard lists many specific polymers that are the same as those 
Regarding claim 9, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
As discussed above, Lundgard teaches that the powder coated layer can have a thickness from 0.1 μm to 1 mm (paragraph 0092) and Perez teaches that the epoxy layer has a thickness of from 0.15 mm to 0.4 mm (paragraph 0044).  The sum of these ranges yields a total coating thickness of 150.1 μm to 1,400 μm.  These ranges overlap the ranges recited in instant claim 9.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 17, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard teaches that the coating can be applied to objects with cylindrical shapes such as cans (paragraph 0091) and that these can be made from aluminum or steel (paragraph 0091).
Examiner notes that instant claim 17 is directed to a coating system, and applying the coating system to a particular substrate does not impart any further limitations on the coating system itself.  Therefore, a coating system which otherwise meets all the requirements of the coating system of the instant claims need only be capable of being applied to at least a portion of a pipe.  Since the coating system of Lundgard is capable of being coated onto cylindrical objects made out of aluminum or steel, one of ordinary skill in the art would reasonably consider that it is capable of being applied to a pipe.
Regarding claim 20, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard is silent as to the particle size distribution of the powder coating.
As discussed above, Ring teaches that the particle size distribution obtained is narrow (paragraph 0057) in which [d(s,90)/d(s,10)]2÷[d(s,90)-7]≤2.7 (paragraph 0058).  While Ring does not specifically teach the particle size distribution span recited in instant claim 20, one of ordinary skill in the art would recognize that the particle size distribution taught by Ring would result in a particle size distribution that, at a minimum, overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0130021 to Lundgard et al. cited in previous Office action (herein Lundgard) in view of U.S. Pre-grant Publication 2007/0036982 to Perez et al., cited in Information Disclosure Statement filed December 5, 2016 (herein Perez), 2K Waterborne Epoxy Systems: Technology Overview and New Developments by Rufo et al. cited in previous Office action (herein Rufo), and U.S. Pre-grant Publication 2009/0136737 to Ring et al. cited in previous Office action (herein Ring) as applied to claim 4 above and in further view of U.S. Patent 7,183,359 to Hanna et al. cited in previous Office action (herein Hanna).
Regarding claim 15, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard teaches that the base polymer can comprise a polyolefin such as homopolymers of propylene (paragraph 0020).  Lundgard also teaches that the polyolefin may be functionalized (paragraph 0021).  Examiner notes that Lundgard teaches the functionalization as optional (“may be functionalized”); therefore, one of ordinary skill in the art would recognize that the aforementioned homopolymer of propylene can be non-functionalized.  Furthermore, Lundgard teaches that PP 6D43 is 
As mentioned above in the discussion of instant claim 6, Lundgard also teaches that an epoxy resin can be present in the dispersion.
Lundgard, Perez, and Rufo are silent as to there being a maleated polypropylene as a polymeric performance improving agent.
Hanna teaches a maleated polypropylene (abstract) that can be used as an additive in water-based or powder coating systems (Col 9, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispersion of Lundgard to include the maleated polypropylene of Hanna because it would provide benefits such as “better scratch resistance, rub resistance, slip, pigment dispersibility, better compatibility between polar and non-polar components (e.g. in resins, pigments, wax, and fillers and the like), adhesion improvement onto a variety of substrates and hydrophobic weather resistance, and similar applications” (Col 9, lines 7-12).
Examiner notes that if the maleated polypropylene of Hanna were added to the dispersion to provide the above-mentioned benefits, one of ordinary skill in the art could reasonably consider it to be a polymeric agent that improves the performance of the dispersion.
Regarding claim 16, Lundgard, Perez, Rufo, Ring, and Hanna teach all the limitations of claim 15 as discussed above.
Lundgard teaches that the dispersion can contain UNICID 350 (paragraph 0041) which is an ethylene homopolymer functionalized with a carboxylic acid group.  Examiner notes that although Lundgard does not list UNICID 350 as a polymeric coupling agent, the instant specification discloses that it can be considered as such (Table 1, Examples 4 and 5).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0130021 to Lundgard et al. cited in previous Office action (herein Lundgard) in view of U.S. Pre-grant Publication 2007/0036982 to Perez et al., cited in Information Disclosure Statement filed December 5, 2016 (herein Perez), 2K Waterborne Epoxy Systems: Technology Overview and New Developments by Rufo et al. cited in previous Office action (herein Rufo), and U.S. Pre-grant Publication 2009/0136737 to Ring et al. cited in previous Office action (herein Ring) as applied to claim 4 above and in further view of U.S. Patent 7,183,359 to Hanna et al. cited in previous Office action (herein Hanna) and evidence by U.S. Pre-grant Publication 2005/0271888 to Moncla et al. cited in previous Office action (herein Moncla) and U.S. Pre-grant Publication 2013/0225752 to Tse et al. cited in previous Office action (herein Tse).
Regarding claim 19, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard teaches that the base polymer can comprise a polyolefin such as homopolymers and copolymers of ethylene and propylene (paragraph 0020).  Lundgard also teaches that the polyolefin may be functionalized (paragraph 0021).  Examiner notes that Lundgard teaches the functionalization as optional (“may be functionalized”); therefore, one of ordinary skill in the art would recognize that the aforementioned homopolymer of propylene can be non-functionalized.  Furthermore, Lundgard teaches that PP 6D43 is a suitable polypropylene (paragraph 0022) which, Examiner notes, is disclosed in the instant specification as a non-functionalized propylene polymer (Instant specification, page 12, line 2). Lundgard teaches that the polymeric coupling agent can be a functionalized polyolefin wherein the groups that modify the polyolefin can include acid anhydrides, carboxylic acids, and carboxylic acid derivatives (paragraph 0054).  Lundgard teaches that suitable stabilizing agents include ethylene-acrylic acid and ethylene-methacrylic acid copolymers such as PRIMACOR 5980i (paragraph 0037) which Moncla discloses to have a comonomer content of 20.5 wt% (paragraph 0121).  Lundgard also teaches 
Lundgard, Perez, Rufo, and Ring are silent as to there being a maleated polypropylene as a polymeric performance improving agent.
Hanna teaches a maleated polypropylene (abstract) that can be used as an additive in water-based or powder coating systems (Col 9, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispersion of Lundgard to include the maleated polypropylene of Hanna because it would provide benefits such as “better scratch resistance, rub resistance, slip, pigment dispersibility, better compatibility between polar and non-polar components (e.g. in resins, pigments, wax, and fillers and the like), adhesion improvement onto a variety of substrates and hydrophobic weather resistance, and similar applications” (Col 9, lines 7-12).
Examiner notes that if the maleated polypropylene of Hanna were added to the dispersion to provide the above-mentioned benefits, one of ordinary skill in the art could reasonably consider it to be a polymeric agent that improves the performance of the dispersion.
Response to Amendment
In view of Applicant’s amendments filed 3 May 2021, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that because Lundgard teaches that the coating composition comprises an aqueous dispersion, the coating composition of Lundgard cannot be applied via powder coating (Remarks, page 7).  As previously discussed, Lundgard explicitly teaches that the coating composition 
Applicant argues that Ring does not teach the claimed volumetric particle size distribution (Remarks, pages 7-8).  As discussed above, Ring teaches a volumetric particle size distribution (paragraph 0020).
Applicant argues that because Ring teaches surface area percentiles, Ring does not teach the volumetric distribution recited in instant claim 20 (Remarks, page 8).  Claim 20 does not require the particle size distribution to be volumetric; therefore, the surface area percentiles taught by Ring meet the claimed limitations.
Applicant argues that the distribution taught by Ring is calculated differently than the claimed distribution (Remarks, page 8).  Applicant is correct in this regard; however, both the claimed distribution and the distribution taught by Ring refer to a particle size distribution that is narrow.  Therefore, given that both distributions are used to describe a powder with a narrow particle size distribution, the powder coating of Lundgard as modified according to Ring would meet the claimed limitation.
Applicant argues that because Ring does not teach a polyolefin dispersion, the teachings of Ring are not applicable to the powder coating of Lundgard (Remarks, pages 8-9).  As Applicant notes, Ring is mainly directed to coatings formed from thermosetting compositions such as polyesters, epoxies, and acrylic resins; however, Ring also teaches that thermoplastic systems can be used and teaches 
Applicant argues that the claimed coating system is only achieved via the process steps recited in the instant claims.  Applicant points to examples 8 and 9 of Perez as evidence that different powder preparation methods result in differing powder distributions (Remarks, pages 9-11).  Examples 8 and 9 of Perez only demonstrate that extrusion coating (Example 8) achieves different results from powder coating (Example 9).  Nothing in these two examples demonstrates any fundamental difference in powder preparation methods.  Furthermore, Applicant has provided no showing of evidence demonstrating the differences that result from the claimed process steps; therefore, a powder coating system produced using a different method meets the claimed limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.